IN THE SUPREME COURT OF THE STATE OF NEVADA


                    JOHN RICHARDS,                                        No. 67488
                    Appellant,
                    vs.
                    THE STATE OF NEVADA,
                                                                                  FILED
                    Respondent.                                                   FEB 1 0 2016
                                                                                TRACIE K. LNDEMAN
                                                                             CLERK OF SUPREME COURT
                                                                             ay
                                                                                   DEPUTY CLERK


                                              ORDER OF AFFIRMANCE
                                This is an appeal from a judgment of conviction, pursuant to a
                    jury trial, of conspiracy to commit robbery, burglary while in possession of
                    a firearm, and robbery. Eighth Judicial District Court, Clark County;
                    Michael Villani, Judge.
                                Appellant John Richards claims that, because the jury found
                    him not guilty of use of a deadly weapon in the commission of the robbery,
                    he should not have been convicted of burglary while in possession of a
                    firearm. He argues that pursuant to Brooks v. State, 124 Nev. 203, 180
                    P.3d 657 (2008), the district court should have instructed the jury
                    regarding the State's burden of proving he had knowledge of' the
                    possession of the firearm during the burglary.
                                Richards acknowledges that Brooks involved the use of a
                    deadly weapon and the deadly weapon enhancement statute, 124 Nev. at
                    206-10, 180 P.3d at 659-62; see also NRS 193.165, but states that "Nile
                    same instructions regarding the necessity of the State to prove knowledge
                    of the possession of a firearm in the [b]urglary should have been given to




SUPREME COURT
      OF
    NEVADA

(111) 1947A are94
                                                                                        14,-01-19)7
                 follow the test outlined in Brooks," without providing analysis or authority
                 for this conclusion.' "It is appellant's responsibility to present relevant
                 authority and cogent argument; issues not so presented need not be
                 addressed by this court." Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3,
                 6 (1987). As Roberts has failed to provide cogent argument supporting his
                 request for relief, we decline to consider this claim. Accordingly, we
                             ORDER the judgment of conviction AFFIRMED.




                                                           Parraguirre




                 cc: Hon. Michael Villani, District Judge
                      Carl E. G. Arnold
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                       'Additionally, his argument that "Nile jury's finding(s) . . . are
                 inconsistent results" is equally without analysis or authority.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    0